Citation Nr: 0005285	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety disorder 
and reactive psychosis.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the veteran's 
claim of entitlement to non service-connected pension 
benefits and determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for an anxiety disorder and reactive 
psychosis.  

In an October 1994 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a generalized anxiety 
disorder and reactive disorder.  The Board further determined 
that the veteran's claims were well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board then remanded 
the veteran's case for additional evidentiary development, 
which was completed by the RO.  In April 1996, the RO issued 
a supplemental statement of the case which continued to deny 
the veteran's claims of entitlement to non service-connected 
pension benefits and entitlement to service connection for a 
generalized anxiety disorder and a reactive psychosis.  
Thereafter, the claims folder was returned to the Board.

In January 1997, the veteran's claim again came before the 
Board on appeal.  After reviewing the record, the Board found 
that although the development requested in the October 1994 
remand had been completed by the RO, further evidentiary 
development was necessary.  The Board also determined that 
the veteran's claim of entitlement to service connection for 
a generalized anxiety disorder and reactive psychosis was 
more appropriately characterized as a claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
Board then remanded the case to the RO for additional 
development.

In October 1999, the RO issued a supplemental statement of 
the case which continued to deny the veteran's claims of 
entitlement to non service-connected pension benefits and 
entitlement to service connection for an acquired psychiatric 
disorder.  The claims folder was then again returned to the 
Board.  


REMAND

For the reasons and bases set forth below, the Board finds 
that its January 1997 remand was not complied with, and thus, 
another remand is necessary before the veteran's claims can 
be properly adjudicated.

As noted above, the Board determined in its October 1994 
remand that the veteran's claims were well grounded within 
the meaning of statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a).  Having previously found the veteran's 
claims to be well grounded, VA has a continuing duty to 
assist her in the development of her claims.  In accordance 
with this duty, the Board finds that further evidentiary 
development is necessary before this case can be properly 
adjudicated.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

In the January 1997 remand, the Board noted that there was 
evidence of record indicating that the veteran suffered from 
a thyroid condition and endometriosis, and that she had been 
treated in the past for cellulitis of the right ankle.  The 
Board instructed the RO to provide the veteran with an 
additional VA physical examination in order to determine the 
degree of disability, if any, caused by these conditions.  To 
the Board's knowledge, the veteran was not provided with the 
requested examination.

In the January 1997 remand, the Board also noted that 
effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  The Board further 
noted that because the veteran's claim was filed before the 
regulatory change occurred, she was entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  Because the veteran 
had not yet been notified of this change in law, and because 
she had not been provided with a summary of the new criteria, 
the Board determined that the RO should provide the veteran 
with a supplemental statement of the case that fully 
evaluated her claim of entitlement to non service-connected 
pension benefits under both the old and the revised rating 
criteria.  Although the veteran was subsequently provided 
with supplemental statements of the case in June 1999 and 
October 1999, the veteran's claim has yet to be evaluated 
under both the old and the revised criteria.  

In this case, the RO has failed to comply with the Board's 
January 1997 remand instructions.  Specifically, the RO 
failed to provide the veteran with a VA physical examination 
to address the severity of her thyroid condition, 
endometriosis, and cellulitis of the right ankle; and to 
issue a supplemental statement of the case discussing the 
veteran's claim of entitlement to non service-connected 
pension benefits under both the old and revised rating 
criteria for mental disorders.  Thus, in accordance with 
Stegall, the Board finds that this case must be remanded to 
ensure full compliance with the directives of the January 
1997 remand.

Furthermore, the Board notes that treatment records from the 
University of Texas Medical Center reflect that in April 1981 
the veteran was admitted for evaluation following complaints 
of generalized anxiety and depression.  The veteran indicated 
that she had been referred there by a physician from the VA 
Clinic in Houston, Texas, where she had reportedly been 
receiving treatment for similar symptoms for several months.  
Pursuant to the Court's decision in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), records of VA medical treatment are deemed 
to be constructively of record in proceedings before the 
Board, and must be obtained.

The veteran has repeatedly asserted that during service she 
participated in pharmaceutical research studies related to 
depression at the Fabre Research Clinics in Houston, Texas.  
In support of this contention, she submitted an October 1991 
letter from Dr. L.F., who indicated that the veteran did 
participate in such studies from October 1977 to June 1978, 
and that she was prescribed the drugs Ciclazindol and 
Wellbatrin.  The record reflects that in October 1995, the RO 
requested all available treatment records pertinent to the 
veteran's claim from the Fabre Research Clinic.  There is no 
indication in the record that any response was ever received.  
Thereafter, the RO submitted another such request in 
September 1997.  In a response letter received later that 
month, P.C., the custodian of records at the Fabre Research 
Clinic, stated that although the veteran did participate in 
research studies at their facility from 1977 to 1978, there 
was no therapy involved in these studies.  P.C. further 
stated that the only records available pertaining to the 
veteran were lab reports and electrocardiogram (EKG) studies, 
and that there was a cost of $25.00 to obtain such records.  

In August 1999, the veteran submitted a letter she received 
from P.E., the President of the Fabre Research Clinic.  P.E. 
stated in the letter that although P.C. had indicated that 
only lab reports and EKG's were available, it was unclear how 
she knew this and it was unlikely that she had the veteran's 
records at her disposal when she made this statement.  P.E. 
also indicated that she was unaware of there ever having been 
a $25.00 fee for searching for patients' records.  P.E. 
informed the veteran that they could in fact continue to 
search for her treatment records if she would provide them 
with additional information, including the names of the drugs 
prescribed and the dates of treatment.  In light of this 
recently received letter from P.E., and because the requested 
information regarding the dates of the veteran's treatment 
and name of the drugs involved is currently associated with 
the claims folder, the Board finds that an another attempt 
should be made to obtain these records.

Although the Board regrets further delay, in light of the 
reasons and bases set forth above additional development is 
warranted.  This case is accordingly remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify any additional 
VA or non-VA medical care providers who 
may have treated her for her psychiatric 
problems.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  In particular, the RO should 
obtain copies of all treatment records 
from the VA Clinic in Houston, Texas 
dated between April 1980 and August 1981, 
and from the Fabre Research Clinic in 
Houston, Texas from October 1977 to June 
1978.  These records should then be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA physical examination in order to 
determine the nature and severity of her 
endometriosis, cellulitis of the right 
ankle and thyroid disorder.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner.  
The examiner should offer an opinion as 
to symptomatology and level of 
impairment, if any, attributable to these 
disabilities.  The examiner should also 
render an opinion as to what degree, if 
any, these disabilities impair the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder and entitlement to 
non service-connected pension benefits.  
Additional evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

